Johnson, Judge:
This appeal for a reappraisement of decorated earthenware imported from France was filed by the collector of *501customs. At the trial of the case it was submitted for decision upon a statement of facts agreed to between counsel for both sides, as follows:
* * * that at the. time of the exportation of the merchandise involved herein, such or similar merchandise was freely offered fqr sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States at the unit invoice prices, plus 22 percent, less 2 percent, plus packing as invoiced.
# * * * * * *
* * * that there was no higher foreign value for the merchandise herein at the time of exportation. (Record, p. 2.)
Od tbe agreed fact I find tbe export value of tbe mercbandise, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe mercban-dise, and tbat sucb values are tbe unit invoice prices, plus 22 per centum, less 2 per centum, plus packing as invoiced.
Judgment will be entered accordingly.